DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they contain the term “means”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat et al. (US 10,014,960) in view of Gomme et al. (US 2021/0055134).
Referring to Claim 1, Porat teaches a method for receiving a near-field radio wave (see col. 15, lines 21-22), the wave being received using electromagnetic-wave conduction capacities (see col. 17, lines 61-64 noting that a magnetometer receives 
Porat does not teach the acquisition of a right for the user being dependent on the first modification and the second modification. Gomme teaches the acquisition of a right for the user being dependent on the first modification and the second modification (see paragraph 84 which shows the detection of touching and right after touching and a door unlocking as the acquisition of a right). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gomme to the device of Porat in order to provide a more efficient method of use of body to communicate short range signals.
Claim 8 has similar limitations as claim 1 other than a memory and processor (920 and 912 of fig. 9 of Porat).
Referring to Claim 2, Porat also teaches extracting, from a frame of the radio wave, an identifier of a device which sent the near-field radio wave (see col. 10, lines 15-19 noting identifying a transmitting sensor based on frequency).
Referring to Claim 4, Porat also teaches sending, to a server that manages to right (see col. 4, lines 64-67 which shows signal data transmitted to a server), a 
Referring to Claim 5, Porat also teaches the detection message comprising at least one of:
an identifier of the device which sent the near-field radio wave; and
a random factor; and a datum relating to the user (see col. 10, lines 15-19 noting identifying a transmitting sensor which is identity of the device which sent the near field radio wave).
Referring to Claim 6, Porat also teaches sending a plurality of successive detection messages up to the detection of the second modification, a first message of the plurality of successive detection messages being sent as soon as the first modification is detected (see col. 5, lunes 26-39 noting that messages regarding the signal strength during the first position are sent until the second signal strength is measured during the second position).
Referring to Claim 7, Gomme also teaches sending a return message indicative of the detection of the validation gesture to the device which sent the near-field radio wave before a datum is extracted from a frame (see 310 and 314 of fig. 3 which shows signal sent and returned from the second device as well as paragraph 84 which shows datum that leads to unlocked door).
Referring to Claim 9, Porat also teaches a sending device configured to emit a near-field radio wave (108 of fig. 1). Gomme teaches a rights-managing device configured to attribute a right dependent upon at least one datum relating to the start of the validation gesture and to the end of the validation gesture (see paragraph 84 which 
Referring to Claim 10, Gomme also teaches the sending device comprising a means for detecting a physical contact with the user; and the rights managing device configured to attribute the right dependent upon a datum relating to physical contact (see paragraph 84 which shows detection of touch leading to unlocked door).
Referring to Claim 12, Gomme also teaches a means for detecting a physical contact with the user; and a means for inserting, inter the near-field radio wave, a random factor known the to the rights-managing device, the inserting means being activated after detection of the physical contact with the user (see paragraph 84 which shows the detection of touching and right after touching and a door unlocking as the acquisition of a right).
Referring to Claim 13, Porat also teaches a computer comprising a processor and a memory, the memory having stored thereon instructions which, when executed by the processor, cause the computer to implement the method (920 and 912 of fig. 9).
Referring to Claim 14, Porat also teaches a non-transitory, computer-readable storage medium having stored thereon instructions which, when executed by a processor, cause the processor to implement the method (see col. 13, lines 32-37).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat and Gomme and further in view of Chen et al. (US 2020/0359109).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat and Gomme and further in view of Hansen et al. (US 2021/0187389).
Referring to Claim 11, the combination of Porat and Gomme does not teach a means for inserting, inter the near-field radio wave, a random factor known the to the rights-managing device; and the receiving device further comprises a means for extracting the random factor, and a means for transmitting the random factor to the rights-managing device. Hansen teaches a means for inserting, inter the near-field radio wave, a random factor known the to the rights-managing device; and the receiving device further comprises a means for extracting the random factor, and a means for transmitting the random factor to the rights-managing device (paragraph 149 which shows the random factor influencing play experience). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648